                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

KEZLYN MENDEZ,                          :
     Plaintiff,                         :
                                        :
      v.                                :    No. 3:18-CV-1929 (VLB)
                                        :
WILLIAM MULLIGAN, et al.                :
     Defendants.                        :    January 15, 2019


                          INITIAL REVIEW ORDER

      On November 28, 2018, the plaintiff, Kezlyn Mendez, an inmate

currently confined at the MacDougall-Walker Correctional Institution

(“MWCI”) in Suffield, Connecticut, filed a complaint pro se pursuant to 42

U.S.C. § 1983, against twelve Department of Correction (“DOC”) officials in

their individual and official capacities. Compl. (Dkt. No. 1). The twelve

defendants are Warden William Mulligan, Captain Craig Paton, Captain

Rivera, Lieutenant Legassey, Lieutenant Harris, Supervisor Oliver,

Supervisor Ralph Rossi, Supervisor Osle, Supervisor Johnson, Supervisor

Rodriguez, Supervisor Williams, and Counselor Bennett. Id. at 2-3. The

plaintiff claims that the defendants violated his First Amendment rights to

free speech and free exercise of religion and subjected him to cruel and

unusual punishment under the Eighth Amendment. Id. at 9-10. He seeks

monetary, injunctive, and declaratory relief. Id. at 10-11. On December 6,

2018, Magistrate Judge William I. Garfinkel granted the plaintiff’s motion to

proceed in forma paupers. See Order No. 6. For the following reasons, the

complaint is dismissed in part.
   I. Standard of Review

         Pursuant to 28 U.S.C. § 1915A, this Court must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or

that seeks monetary relief from a defendant who is immune from such

relief. Although detailed allegations are not required, the complaint must

include sufficient facts to afford the defendants fair notice of the claims

and the grounds upon which they are based and to demonstrate a right to

relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory

allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic, 550 U.S. at 570. Nevertheless, it is

well-established that “[p]ro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).

   II.      Factual Allegations

         The plaintiff is a practicing Muslim. Compl. ¶ 9. He works in the

kitchen at MWCI. One day in May of 2017, Ralph Rossi, the kitchen

supervisor brought in his own pork and cooked it in the facility ovens, the

same ovens where prisoner meals are prepared. Id. at ¶ 10. Muslim meals

are also prepared in those same ovens, and Rossi cooked his pork during




                                        2
Ramadan.1 Id. at ¶ 11. Rossi did not clean the ovens after using them to

cook his pork. Id. at ¶ 12. The plaintiff immediately sent a request to

Warden Mulligan complaining about Rossi’s violation of institutional

policies. Id. at ¶ 13.

       On June 3, 2017, Rossi gathered all of the kitchen workers in the

dining area and said, “I’m going to find the rat in my kitchen and kill it.

[P]eople need to stop minding my business and mind their own. Whoever

you are you need to try again. I have too much power . . . I’m batting a

thousand.” Compl. ¶ 14. Rossi stood next to the plaintiff as he gave his

last comments. Id.

       On June 8, the plaintiff was not called to work his 5:00 a.m. shift in

the kitchen. Compl. ¶ 15. He was removed from the work list without a

clear reason or sufficient notice. Id. He asked a correction officer to call

the kitchen and inquire as to why he had been removed from the work list.

Id. at ¶ 16. After contacting the kitchen staff, the officer informed the

plaintiff that he was not fired; “he just wasn’t wanted in the kitchen

anymore because he was a snitch who didn’t know how to mind his

business.” Id. at ¶ 17. The officer suggested that the plaintiff find another

work assignment. Id.

       The plaintiff went to Captain Paton, his unit manager, and told him

about the circumstances surrounding his removal from the kitchen.



       1Ramadan is celebrated on the ninth month of the Muslim calendar
with fasting, prayer, and faithful intention. Ramadan, http://www.britannic-
a.com/topic/Ramadan.
                                       3
Compl. ¶ 18. Paton assured the plaintiff that he would look into the matter.

Id. The plaintiff also spoke with the other kitchen supervisors, Oliver,

Rodriguez, Williams, and Johnson, asking them why he had been removed.

Id. at ¶ 19. The four supervisors told him, “Rossi makes the list, and you

crossed him. [Y]ou put your nose in the wrong person[’s] business so

we’re not getting involved.” Id. at ¶ 20.

      On June 22, the plaintiff filed a grievance regarding the situation with

Rossi, explaining that Rossi had retaliated against him for reporting that he

had cooked personal pork products in the facility ovens. Compl. ¶ 21; Pl.’s

Ex. A (Dkt. No. 1 at 12-13). He also requested that the other supervisors

move him to the second kitchen shift in order to avoid any future problems

with Rossi. Compl. ¶ 22. In response to the grievance, Paton suggested

that the plaintiff write an apology letter to Rossi “for not minding his

business.” Id. at ¶¶ 23-24. The plaintiff, who just wanted his job back,

agreed and wrote the apology letter to Rossi. Id. at ¶ 25.

      When the apology letter was delivered to Rossi on July 15, it became

a significant topic of discussion amongst the kitchen staff at MWCI.

Compl. ¶¶ 25-26. The letter was posted on the kitchen supervisors’ office

window with the word “snitch” written on the bottom in bold letters. Id. at ¶

27. The plaintiff asked several staff members about the posting, but none

of them gave him any information, and many of them joked about the

posting. Id.




                                       4
      The plaintiff addressed the posting with Paton, explaining that his

plan for writing an apology letter had backfired. Compl. ¶ 29. Paton told

the plaintiff not to worry and that he would see about getting him his job

back. Id. at ¶ 30.

      After nothing was done to address the problem, the plaintiff went

back to the other kitchen supervisors, Oliver, Johnson, Osle, Rodriguez,

and Williams, and asked them why he had not been permitted to return to

work in the kitchen. Compl. ¶ 31. The five supervisors said that the reason

was “because [he] [had] sent that request to [Mulligan’s] office about

Rossi.” Id.

      On July 31, Rossi entered the plaintiff’s housing unit during chow

time. Compl. ¶ 32. The plaintiff approached him and asked why he had not

been permitted to return to work. Id. Rossi said, “You’ll never work in my

kitchen again. I don’t care who says otherwise or has something to say

about it. [M]y kitchen, my rules, my workers.” Id. at ¶ 33. Rossi then

turned to another prisoner in the area and said, “If this snitch [(referring to

the plaintiff)] comes back to my kitchen, he’ll be my bitch.” Id.

      After Rossi left the area, the plaintiff went to a correction counselor,

explained what had just occurred, and asked her to file a PREA2 complaint

against Rossi. Compl. ¶ 34. The plaintiff was permitted to call the PREA

hotline. Id. Afterward, the counselor said that she would draft an incident



      2 The Prison Rape Elimination Act (“PREA”), 34 U.S.C. § 30301, is a
federal law enacted in 2003 to deter instances of sexual assault and
harassment of prisoners.
                                       5
report based on what the plaintiff had told her and that the plaintiff needed

to report all interactions with Rossi. Id. at ¶ 35. The plaintiff then wrote two

requests to Commissioner Semple and Warden Mulligan, explaining the

incident that occurred on July 31, particularly the comments made by

Rossi. Id. at ¶¶ 36-37; Pl.’s Exs. D, E (Dkt. No. 1 at 16-19).

      On August 4, the plaintiff was walking back to his unit when he was

approached by Supervisor Oliver. Compl. ¶ 38. Oliver informed the

plaintiff that he had been moved to the second shift in the kitchen, which

starts at 1:00 p.m. Id. at ¶ 39. He asked the plaintiff if he felt safe working

on the weekend with Rossi. Id. at ¶ 40. The plaintiff assured Oliver that he

was okay with working on the weekend. Id.

      The plaintiff returned to work at 1:00 p.m. without incident, but he

was not permitted to work on the weekend because Rossi had refused to

call him to work. Compl. ¶ 41. He documented the missed work days and

sent a request to Mulligan, Paton, Oliver, and Counselor Bennett. Id. at ¶

42. None of the addressees responded to the request. Id. From then on

until October 14, 2017, the plaintiff was not permitted to work while Rossi

was the supervisor on duty. Id. at ¶ 44.

      On October 13, after attending Muslim services, the plaintiff returned

to the kitchen intending on working, but Rossi once again would not permit

him to work. Compl. ¶ 45. Lieutenant Harris had been in the area at the

time, and the plaintiff tried to explain to her what was going on. Id. at ¶ 46.

However, Harris rejected the plaintiff’s complaint and told him, “I already



                                        6
know what happened, Mendez. [Y]ou snitched on Rossi, so I’m not going

to tell him to open the door. [S]o go back to your unit now.” Id. The

plaintiff returned to his unit where he informed Counselor Bennett about

what had occurred. Id. at ¶ 47. Bennett assured him that she would deal

with the issue before leaving for the day, but she never did. Id.

      On October 14, Rossi was supervising the kitchen staff for the

weekend and once again failed to call the plaintiff to work. Compl. ¶ 48.

The plaintiff asked a unit officer to contact a lieutenant about the issue. Id.

A short time later, Lieutenant Legassey came to speak with the plaintiff,

and the plaintiff explained the entire situation regarding Rossi. Id. at ¶¶ 49-

51. After leaving for a period of time to investigate the issue, Legassey

returned with Harris and four other officers and took the plaintiff to a

restrictive housing unit (“RHU”). Id. at ¶ 52. Legassey told the plaintiff that

he was being placed in RHU “because he was a rat who told on his co-

worker and because he was a fake-ass Muslim who was mad that he didn’t

get called to work, but now [he] didn’t have a job to get called to and

[Legassey] would make sure it stayed that way.” Id. at ¶ 55. Legassey then

walked away from the plaintiff’s door. Id.

      On October 15, the plaintiff received a disciplinary report (“DR”) for

interfering with the safety and security of facility staff and for allegedly

yelling at the unit officer to immediately call a lieutenant for him. Compl. ¶

56; Pl.’s Ex. G (Dkt. No. 1 at 21). The next day, he spoke with the DR

investigator and told him that the DR was a retaliatory action to help Rossi



                                        7
and the kitchen staff “silenc[e] [him] for good.” Compl. ¶ 58. The DR

investigator told the plaintiff that he would talk to a few people and return

later in the day or the next day with a decision. Id. at ¶ 62. He returned

approximately forty-five minutes later and told the plaintiff that the DR “had

been thrown out” but that the plaintiff would remain in the RHU until he

could be transferred to another facility. Id. at ¶ 63. The investigator could

not give a reason why the DR had been disposed. Id.

          The plaintiff then spoke with Captain Rivera concerning his housing

status and pending transfer, which he believed to be a retaliatory action.

Compl. ¶ 64. Rivera told him, “[S]top complaining about not being called to

work. [Y]ou told on the man so suck it up and deal with it like a man.

[N]ext time don’t put your nose where it don’t belong and you’ll be okay,

but either way, you’r[e] out of my jail and on your way to Corrigan.” Id.

The plaintiff was transferred to the Corrigan-Radgowski Correctional

Institution (“Corrigan”) on October 23, 2017. Id. at ¶ 65.

          When he arrived at Corrigan, the plaintiff grieved his transfer.

Compl. ¶ 66; Pl.’s Ex. K (Dkt. No. 1 at 26-27). However, his grievance and

subsequent appeal were denied at all levels. Compl. ¶ 66; Pl.’s Exs. L-O

(Dkt. No. 1 at 27-32).

   III.      Analysis

          The plaintiff raises four claims against the defendants in this case.

First, he claims that Mulligan, Paton, Rivera, Harris, Legassey, and Bennett

“fail[ed] to protect” him from misconduct by other correctional officials



                                          8
thereby subjecting him to cruel and unusual punishment. Compl. ¶ 68.

Second, he claims that all of the defendants except Rossi “failed to

supervise and enforce DOC policies . . . intervene or correct the behavior of

the defendants . . . [and] report and/or discipline any of the defendants that

violated [his] [F]irst and [E]ighth Amendment rights . . . .” Id. at ¶¶ 69-70.

Third, he claims that all of the defendants except Bennett retaliated against

him for exercising his First Amendment rights. Id. at ¶¶ 71-72. Finally, he

claims that Rossi violated his First Amendment right to freely exercise his

religion. Id. at ¶ 73. For all of these violations, the plaintiff seeks monetary,

injunctive, and declaratory relief. Id. at 10. The Court will permit the First

Amendment retaliation claim to proceed but dismiss the Eighth

Amendment claim and the free exercise of religion claim.

      A. Declaratory and Injunctive Relief

      In addition to damages, the plaintiff seeks declarations that the

defendants violated his constitutional rights and “permanent injunction[s]”

ordering all defendants to “adhere to the United States Constitution” and

ordering Rossi to adhere to the DOC Administrative Directives and stop

cooking personal food products in DOC facility ovens. Compl. at 10.

These requests for relief are not warranted.

      Declaratory relief serves to “settle legal rights and remove

uncertainty and insecurity from legal relationships without awaiting a

violation of that right or a disturbance of the relationship.” Colabella v.

American Institute of Certified Public Accountants, No. 10-CV-2291 (KAM)



                                       9
(ALC), 2011 WL 4532132, at *22 (E.D.N.Y. Sep. 28, 2011) (citations omitted).

It operates prospectively to enable parties to adjudicate claims before

either side suffers great damages. See In re Combustion Equip. Assoc.,

Inc., 838 F.3d 35, 37 (2d Cir. 1998). Here, the plaintiff requests declarations

that the defendants violated his constitutional rights, which are not

warranted. See Ward v. Thomas, 207 F.3d 114, 119-20 (2d Cir. 2000)

(Eleventh Amendment bars declaration that state violated federal law in the

past). He has not identified any ongoing legal problems warranting

resolution by declaratory relief.

      Similarly, a request for injunctive relief cannot be based on past

conduct. See Inside Connect, Inc. v. Fischer, No. 13-CV-1138 (CS), 2014 WL

2933221, at *7 (S.D.N.Y. June 30, 2014) (Eleventh Amendment bars

prisoner’s claim for injunctive relief based on officials’ past conduct that is

no longer ongoing). There are no allegations indicating that Rossi or any

of the defendants listed are continuing to violate the plaintiff’s

constitutional rights. The plaintiff’s claims are based on their past conduct

of retaliating against him for complaining about Rossi’s behavior while at

MWCI. Moreover, “an injunction [must] be ‘more specific than a simple

command that the defendant obey the law.’” L.V.M. v. Lloyd, 318 F. Supp.

3d 601, 620 (S.D.N.Y. 2018) (quoting City of New York v. Mickalis Pawn

Shop, LLC, 645 F.3d 114, 144 (2d Cir. 2011)). Thus, the plaintiff’s request

for orders that the defendants adhere to Administrative Directives and the

Constitution are unwarranted.



                                      10
      Based on the foregoing, the requests for declaratory and injunctive

relief are dismissed. Because the plaintiff may not sue any of the

defendants in their official capacities for damages; Kentucky v. Graham,

473 U.S. 159 (1985); all claims against the defendants in their official

capacities are dismissed. See Watson v. Doe, No. 1:15-CV-1356 (BKS)

(DEP), 2016 WL 347339, at *41 n.5 (N.D.N.Y. Jan. 28, 2016) (dismissing all

claims against defendants in official capacities when plaintiff does not seek

declaratory or injunctive relief). The Court will now analyze whether the

plaintiff has stated plausible constitutional claims for damages against the

defendants in their individual capacities.

      B. Failure to Protect

      The Eighth Amendment's prohibition on cruel and unusual

punishment includes a prohibition on inhumane conditions of confinement.

Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2002) (citing Farmer v.

Brennan, 511 U.S. 825, 828 (1994)). The Eighth Amendment requires prison

officials to “take reasonable measures to guarantee the safety of . . .

inmates.” Hudson v. Palmer, 468 U.S. 517, 526-27 (1984). The standard for

an Eighth Amendment claim contains both an objective and a subjective

component: objectively, "the prison officials' transgression" must be

“‘sufficiently serious,’” and subjectively, "the officials [must have] acted, or

omitted to act, with a 'sufficiently culpable state of mind,' i.e. with

'deliberate indifference to inmate health or safety.'" Phelps, 308 F.3d at 185

(quoting Farmer, 511 U.S. at 834).



                                       11
      In this case, there are no allegations that any of the defendants

subjected the plaintiff to inhumane conditions of confinement or failed to

protect him from harm. The fact that the plaintiff lost his work assignment

after complaining about Rossi’s behavior is insufficient to state an Eighth

Amendment claim. See Charles Christopher Fonck III v. Semple, No. 3:18-

CV-1283 (KAD), 2018 WL 4654700, at *5 (D. Conn. Sept. 27, 2018)

(dismissing conditions of confinement claim grounded in denial of

educational and job opportunities and eligibility for parole). Thus, the

“failure to protect” claim is dismissed.

      C. First Amendment Retaliation

      The plaintiff claims that all of the defendants except Bennett

retaliated against him, in violation of his First Amendment rights. “Prison

officials may not retaliate against inmates for exercising their constitutional

rights.” Riddick v. Arnone, No. 3:11-CV-631 (SRU), 2012 WL 2716355, at *6

(D. Conn. Jul. 9, 2012). “To prevail on a First Amendment retaliation claim,

[the plaintiff] must establish (1) that the speech or conduct at issue was

protected, (2) that the [official] took adverse action against [him], and (3)

that there was a causal connection between the protected [speech] and the

adverse action.” Holland v. Goord, 758 F.3d 215, 225 (2d Cir. 2014) (internal

quotation marks omitted); Espinal v. Goord, 558 F.3d 119, 128 (2d Cir.

2009). “In the prison context, ‘adverse action’ is objectively defined as

conduct ‘that would deter a similarly situated individual of ordinary

firmness from exercising . . . constitutional rights.’” O’Diah v. Cully, 08-



                                       12
CIV- 941, 2013 WL 1914434, at *9 (N.D.N.Y. May 8, 2013) (quoting Davis v.

Goord, 320 F.3d 346, 353 (2d Cir. 2003)); see alo Ramsey v. Goord, 661 F.

Supp. 2d 370, 399 (W.D.N.Y. 2009) (prisoners may be required to tolerate

more than average citizens before alleged retaliatory action against them is

considered adverse). In order to allege causation, the plaintiff must state

facts “suggesting that the protected conduct was a substantial or

motivating factor in the prison official’s decision to take action against

[him].” Moore v. Peters, 92 F. Supp. 3d 109, 121 (W.D.N.Y. 2015) (quoting

Burton v. Lynch, 664 F. Supp. 2d 349, 367 (S.D.N.Y. 2009)).

      “Because claims of retaliation are easily fabricated, the courts

consider such claims with skepticism and require that they be supported

by specific facts; conclusory statements are not sufficient.” Riddick, 2012

WL 2716355, at *6; see also Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.

2001) (“virtually any adverse action taken against a prisoner by a prison

official – even those otherwise not rising to the level of a constitutional

violation – can be characterized as a constitutionally proscribed retaliatory

act”), overruled on other grounds, Swierkiewicz v. Sorema N.A., 534 U.S.

506 (2002). “Accordingly, plaintiffs in retaliatory motive cases must plead

‘specific and detailed factual allegations which amount to a persuasive

case’ or ‘facts giving rise to a colorable suspicion of retaliation.’” Moore,

92 F. Supp. 3d at 120 (quoting Johnson v. Eggersdorf, 8 F. App’x 140, 144

(2d Cir. 2001)).

      The Court agrees that the plaintiff has stated a plausible retaliation



                                      13
claim against Rossi, Harris, Legassey, and Rivera, all of whom allegedly

took adverse action in response to his complaints about Rossi and his

work assignments. He alleges that Rossi refused to permit him to work in

the kitchen on several occasions in response to his written complaint

regarding Rossi’s use of facility ovens. He alleges that Harris and

Legassey filed a DR against him and placed him in RHU after complaining

about Rossi’s behavior. Finally, Rivera’s statements to the plaintiff to not

“put [his] nose where it don’t belong” and “either way, you’r[e] out of my

jail,” support an inference that Rivera had the plaintiff transferred to

Corrigan in response to his complaints about Rossi. The Court will

construe these allegations liberally and permit the First Amendment

retaliation claim to proceed against Rossi, Harris, Legassey, and Rivera.

      The plaintiff has not, however, alleged facts indicating that any of the

other defendants took adverse action against him in response to his

complaints about Rossi. “It is well settled . . . that personal involvement of

defendants in alleged constitutional deprivations is a prerequisite to an

award of damages under § 1983.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir.

1994) (internal quotation marks omitted). The facts indicate that the

decision to ban the plaintiff from his work assignment in the kitchen came

from Rossi; Compl. ¶¶ 20, 31-33, 41, 45; and there are no allegations that

the other defendants were directly involved in that decision.

      The only remaining question is whether the plaintiff can state a claim

against the defendants who allegedly failed to take corrective action in



                                      14
response to his complaints about Rossi’s behavior. A plaintiff who sues a

supervisory official for monetary damages must allege that the official was

“personally involved” in the constitutional deprivation in one of five ways:

(1) the official directly participated in the deprivation; (2) the official learned

about the deprivation through a report or appeal and failed to remedy the

wrong; (3) the official created or perpetuated a policy or custom under

which unconstitutional practices occurred; (4) the official was grossly

negligent in managing subordinates who caused the unlawful condition or

event; or (5) the official failed to take action in response to information

regarding the unconstitutional conduct. Wright, 21 F.3d at 50; see also

Johnson v. Glick, 481 F.2d 1028, 1034 (2d Cir. 1973) (doctrine of respondeat

superior does not suffice for claim of monetary damages under § 1983).

      As noted above, the plaintiff has not alleged facts showing that any

of the defendants other than Rossi, Harris, Legassey, and Rivera were

directly involved in retaliating against him. The plaintiff also has not

alleged facts showing that the retaliation was done as a result of an official

policy or custom or that any of the supervisory defendants acted

negligently in managing Rossi. Thus, the only way the plaintiff could

establish supervisory liability against any of the defendants is by showing

that they failed to act in response to his complaints about Rossi’s

retaliatory behavior.

      The plaintiff alleges that Mulligan, Paton, Oliver, and Bennett failed to

respond to his written complaints about Rossi. He attached Mulligan’s



                                        15
response to the complaint regarding the July 31 incident, which states that

the video surveillance system did not support the plaintiff’s allegations.

Pl.’s Ex. F (Dkt. No. 1 at 20). The fact that these defendants failed to

respond to his written request does not support a claim that they were

personally involved in the retaliation against the plaintiff. See Jusino v.

Mark Frayne, No. 3:16-CV-961 (MPS), 2016 WL 4099036, at *5 (D. Conn. Aug.

2, 2016) (denial of grievance insufficient to establish personal involvement

of supervisory defendant). Additionally, the plaintiff alleges that Paton and

Bennett had assured him that they would investigate the issue with Rossi

but failed to do so; Compl. ¶¶ 18, 47; and that, in response to the plaintiff’s

complaints, Paton suggested that the plaintiff write an apology letter to

Rossi. Id. at ¶¶ 23-24. The Court does not find these allegations sufficient

to show personal liability for the retaliation claim on the part of Paton or

Bennet. Thus, the supervisory liability claim against Mulligan, Paton, and

Bennet is dismissed.

      However, as for the other kitchen supervisors, Oliver, Johnson, Osle,

Rodriguez, and Williams, the plaintiff alleges that he complained to them on

at least two occasions about Rossi’s retaliatory behavior, and all of them

agreed that the reason why he had been banned from the kitchen work

assignment was because he had complained about Rossi’s misconduct.

See Compl. ¶¶ 20, 31. Based on the alleged statements of these

individuals, the Court will permit the retaliation claim for damages to




                                      16
proceed against Oliver, Johnson, Osle, Rodriguez and Williams under a

supervisory liability theory.

      D. First Amendment Free Exercise of Religion

      The plaintiff also claims that Rossi violated his right to freely

exercise his religion under the First Amendment through his retaliatory

action of banning him from his kitchen work assignment. See Compl. ¶ 73.

      The Free Exercise Clause of the First Amendment requires that

government officials respect, and avoid interference with, the religious

beliefs and practices of the people. Cutter v. Wilkinson, 544 U.S. 709, 719

(2005). “Prisoners have long been understood to retain some measure of

the constitutional protection afforded by the First Amendment’s Free

Exercise Clause.” Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir. 2003).

“Balanced against the constitutional protections afforded prison inmates,

including the right to free exercise of religion, [however,] are the interests

of prison officials charged with complex duties arising from administration

of the penal system.” Id. (quoting Benjamin v. Coughlin, 905 F.2d 571, 574

(2d Cir. 1990)). Therefore, a prisoner’s free exercise claim is “judged under

a ‘reasonableness’ test less restrictive than that ordinarily applied to

alleged infringements of fundamental constitutional rights.” Id. (quoting

Farid v. Smith, 850 F.2d 917, 925 (2d Cir. 1988)). A government action

challenged under the Free Exercise Clause “passes constitutional muster if

it is reasonably related to legitimate penological interests.” Salahuddin v.




                                      17
Goord, 467 F.3d 263, 274 (2d Cir. 2006) (quoting O’Lone v. Est. of Shabazz,

482 U.S. 342, 349 (1987)).

      In Salahuddin, the Second Circuit held that, to state a plausible free

exercise claim, “[t]he prisoner must show at the threshold that the disputed

conduct substantially burdens his sincerely held religious beliefs.” 467

F.3d at 274–75; see also Kole v. Lappin, 551 F. Supp. 2d 149, 154 (D. Conn.

2008) (inmate must show that disputed policy substantially burdens

sincerely held religious beliefs). “A substantial burden exists where the

[government] ‘puts substantial pressure on an adherent to modify his

behavior and to violate his beliefs.’” Forde v. Zickefoose, 612 F. Supp. 2d

171, 177 (D. Conn. 2009) (quoting Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir.

1996)). In evaluating whether the prisoner has made this showing, this

Court does not “evaluate the objective reasonableness of the prisoner’s

belief . . .” Ford, 352 F.3d at 590. Rather, the Court’s “scrutiny extends only

to whether [the prisoner] sincerely holds a particular belief and whether the

belief is religious in nature.” Id. (internal quotations omitted).

      More recently, the Second Circuit has expressed doubt as to whether

the prisoner must make this threshold showing. See Holland, 758 F.3d at

220 (noting that the Salahuddin holding regarding the substantial burden

threshold requirement may have been overruled by Employment Division v.

Smith, 494 U.S. 872, 887 (1990), but declining to reach that question).

Nevertheless, district courts in this Circuit continue to apply the

substantial burden test in analyzing free exercise claims. See, e.g., Jones



                                       18
v. Annucci, No. 16-CV-3516 (KMK), 2018 WL 910594, **13-14 (S.D.N.Y. Feb.

14, 2018) (applying substantial burden test to inmate’s claim that prison

officials prohibited him from attending religious services). If the prisoner

states a plausible free exercise claim, the defendant then bears the limited

burden of showing that the challenged conduct was reasonably related to

legitimate penological interests. Salahuddin, 467 F.3d at 275; Turner v.

Safley, 482 U.S. 78, 89 (1987).

      In this case, the plaintiff has failed to show that Rossi substantially

burdened his exercise of religion. There are no facts explaining how

Rossi’s decision to ban the plaintiff from his work assignment in the

kitchen prevented or burdened the plaintiff’s ability to practice his Muslim

religion. To the extent his free exercise claim is based on Rossi’s act of

cooking his pork in the facility’s oven, the Court does not agree that this

one isolated act “put[] substantial pressure on [the plaintiff] to modify his

behavior and to violate his beliefs” based on the facts alleged. Forde, 612

F. Supp. 2d at 177. Therefore, the free exercise claim is dismissed.

                                  ORDERS

      (1) The plaintiff’s First Amendment retaliation claim shall proceed

against Rivera, Legassey, Harris, Oliver, Rossi, Osle, Johnson, Rodriguez,

and Williams in their individual capacities for damages. All other claims

are dismissed. The Clerk is directed to terminate Mulligan, Paton, and

Bennett as defendants to this action.

      (2) The clerk shall verify the current work addresses for Rivera,



                                      19
Legassey, Harris, Oliver, Rossi, Osle, Johnson, Rodriguez, and Williams

with the DOC Office of Legal Affairs, mail a waiver of service of process

request packet containing the complaint (Dkt. No. 1) to those defendants at

the confirmed addresses within twenty-one (21) days of this order, and

report to the Court on the status of the waiver requests on the thirty-fifth

(35) day after mailing. If the defendants fail to return the waiver requests,

the clerk shall make arrangements for in-person service by the U.S.

Marshal Service on them, and they shall be required to pay the costs of

such service in accordance with Fed. R. Civ. P. 4(d).

      (3) The Clerk shall send a courtesy copy of the complaint and this

Order to the Office of the Connecticut Attorney General and the DOC Office

of Legal Affairs.

      (4) The defendants shall file their response to the complaint, either

an answer or motion to dismiss, within sixty (60) days from the date the

notice of lawsuit and waiver of service of summons forms are mailed to

them. If they choose to file an answer, they shall admit or deny the

allegations and respond to the claims recited above. They may also

include any and all additional defenses permitted by the Federal Rules.

      (5) Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed

within six months (180 days) from the date of this order. Discovery

requests need not be filed with the Court.

      (6) All motions for summary judgment shall be filed within

seven months (210 days) from the date of this order.



                                      20
      (7) Pursuant to Local Civil Rule 7(a), a nonmoving party must

respond to a dispositive motion within twenty-one (21) days of the date the

motion was filed. If no response is filed, or the response is not timely, the

dispositive motion can be granted absent objection.

      (8) If the plaintiff changes his address at any time during the

litigation of this case, Local Court Rule 83.1(c)2 provides that the plaintiff

MUST notify the Court. Failure to do so can result in the dismissal of the

case. The plaintiff must give notice of a new address even if he is

incarcerated. The plaintiff should write “PLEASE NOTE MY NEW

ADDRESS” on the notice. It is not enough to just put the new address on a

letter without indicating that it is a new address.

      SO ORDERED this 15th day of January, 2019, at Hartford,

Connecticut.


                                      ________________/s/________________
                                        VANESSA L. BRYANT
                                        UNITED STATES DISTRICT JUDGE




                                       21
